Name: 2012/18/EU: Council Decision of 14Ã December 2011 establishing the position to be taken by the European Union within the Ministerial Conference of the World Trade Organization on the accession of Samoa to the WTO
 Type: Decision
 Subject Matter: international affairs;  world organisations;  international trade;  Asia and Oceania;  trade policy
 Date Published: 2012-01-10

 10.1.2012 EN Official Journal of the European Union L 6/7 COUNCIL DECISION of 14 December 2011 establishing the position to be taken by the European Union within the Ministerial Conference of the World Trade Organization on the accession of Samoa to the WTO (2012/18/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and Article 207, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 15 April 1998 the Government of Samoa applied for accession to the Marrakesh Agreement establishing the World Trade Organization (WTO), pursuant to Article XII of that Agreement. (2) A Working Party on the accession of Samoa was established on 15 July 1998 in order to reach agreement on terms of accession acceptable to Samoa and all WTO Members. (3) The Commission, on behalf of the Union, has negotiated a comprehensive series of market opening commitments on the part of Samoa which satisfy the Unions requests and are in line with the development level of Samoa. (4) These commitments are now embodied in the Protocol of Accession of Samoa to the WTO. (5) Accession to the WTO is expected to make a positive and lasting contribution to the process of economic reform and sustainable development in Samoa. (6) The Protocol of Accession should therefore be approved. (7) Article XII of the Agreement establishing the WTO provides that the terms of accession are to be agreed between the acceding Member and the WTO, and that the WTO Ministerial Conference approves the terms of accession on the WTO side. (8) Accordingly, it is necessary to establish the position to be taken by the Union within the WTO Ministerial Conference on the accession of Samoa to the WTO, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the Ministerial Conference of the World Trade Organization on the accession of Samoa to the WTO is to approve the accession. Article 2 This Decision shall enter into force on the day of its adoption. Done at Geneva, on 14 December 2011. For the Council The President M. NOGAJ